Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 06/02/2022. Currently, claims 1-3, 5-6, 9-11, 14-15, 20-25 and 28-29 are pending in the application. Claims 4, 7-8, 12-13, 16-19 and 26-27 have been cancelled. Claim 29 has been added new.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-11, 14-15 and 28-29  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luan et al (US 20160379984 A1).

Regarding claim 1, Figures 2-6 of Luan disclose an integrated circuit (IC) device, comprising: 
a word line (Tungsten W at N+ in Figure 6; KL in Figure 3, [0076]) extending in a first direction; 
a gated thyristor (PNPN in Figure 6) over (sidewall of W) the word line, wherein the gated thyristor includes a stack of alternating p-type and n-type material layers ([0039]), and the stack is over (sidewall of) the word line (W); 
a gate line (GL in Figure 3) spaced apart from one of the material layers by a gate dielectric (layer between 80 and PNPN structure in Figure 3); and 
a bit line (M1/BL in Figure 6; AL in Figure 3, [0076]) extending in a second direction, wherein the stack is between the word line and the bit line (p+/n/p/n+ stack is between the word line W (contact to Cathode) and the bit line BL(contact to anode) in Figure 3 and 6), and the first direction is perpendicular to the second direction (Figure 3, AL and KL are perpendicular).  

Regarding claim 2, Figures 2-6 of Luan disclose that the IC device of claim 1, wherein at least one of the p-type and n-type material layers includes a group IV material ([0039]).  

Regarding claim 3, Figures 2-6 of Luan disclose that the IC device of claim 1, wherein at least one of the p-type and n-type material layers includes a group III-V material ([0039]).  



Regarding claim 5, Figures 2-6 of Luan disclose that the IC device of claim 1, wherein the stack includes at least four material layers (PNPN, [0039]).  

Regarding claim 6, Figures 2-6 of Luan disclose that the IC device of claim 1, wherein the word line includes gold, palladium, platinum, or nickel ([0039], nickel).  Further, these materials are very well known for word line or bit line of memory devices.
  
Regarding claim 9, Figures 2-6 of Luan disclose that the IC device of claim 1, wherein the word line, the bit line, and the gated thyristor are part of a cross-point memory array ([0005]).  

Regarding claim 10, Figures 2-6 of Luan disclose an integrated circuit (IC) device, comprising: 
a device layer (memory device circuits in Figure 6); and 
a back-end memory array (DRAM/volatile memory array, [0005]), wherein the back-end memory array comprises: 
a plurality of gated thyristors (PNPN structure, [0039]), the gated thyristors coupled to a gate line (GL); 
a word line (Tungsten W at N+ in Figure 6; KL in Figure 3, [0076]), wherein an individual gated thyristor is over the word line; and 
a bit line (M1/BL in Figure 6, AL in Figure 3) extending in a direction perpendicular to a direction of the word line, wherein the individual gated thyristor is under the bit line (please see Figure 6).  


Regarding claim 11, Figures 2-6 of Luan disclose that the IC device of claim 10, wherein the gated thyristors (PNPN) are storage elements in the back-end memory array ([0005]).  
  
Regarding claim 14, Figures 2-6 of Luan disclose that the IC device of claim 10, wherein multiple ones of the gated thyristors are coupled by a common gate line (GL, Figure 3).  

Regarding claim 15, Figures 2-6 of Luan disclose that the IC device of claim 10, wherein individual ones of the gated thyristors (PNPN) include an alternating stack of p-type and n-type material layers ([0039]), and a portion of individual ones of the stacks is surrounded by  the gate line (GL).  

Regarding claim 28, Figures 2-6 of Luan disclose that the IC device of claim 1, wherein the gate line is parallel to the word line (GL and KL are parallel in Figure 3).

Regarding claim 29, Figure 6 of Luan discloses that the IC device of claim 1, wherein the word line (W at N+, Figure 6) is in a first layer over a support structure (layer below W), and the alternating p-type and n-type material layers are not in the first layer (consider W is a specific layer and the vertical structure of p+/n/p/n+ layers are in different layer column wise or vertically in different layers).




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25 are rejected under 35 U.S.C. 103 as being obvious over Luan et al (US 20160379984 A1) in view of Laurin et al (US 20140269046 A1).
  
Regarding claim 20, Figures 2-6 of Luan disclose a computing device, comprising: 
a back-end memory array (DRAM/volatile memory, [0005]), wherein the back-end memory array comprises: 
a plurality of gated thyristors (PNPN, [0039]), the gated thyristors coupled to a gate line (GL); 
a word line (W at N+ in Figure 6, KL in Figure 3, [0076]), wherein an individual gated thyristor is over the word line; and 
a bit line (M1/BL in Figure 6, AL in Figure 3) extending in a direction perpendicular to a direction of the word line, wherein the individual gated thyristor is under the bit line (BL).  



Figures 2-6 of Luan does not explicitly teach that the computer device, comprising a circuit board and a die communicatively coupled to the circuit board, wherein the die includes the back-end memory array.

However, Laurin is a pertinent art which teaches a memory device with thyristors included in an electronic device such as computer, wherein circuits are built on a circuit board having a memory die communicatively coupled to the circuit board in the method of forming the electronic device ([0026] and [0101]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a circuit board and a die communicatively coupled to the circuit board, wherein the die includes the back-end memory array of Luan with low power and low leakage ([0003]-[0004], Luan)  in order to make a computer device having the memory according to the teaching of Laurin ([0026] and [0101]).

Regarding claim 21, Figures 2-6 of Luan disclose that the computing device of claim 20, wherein individual ones of the gated thyristors (PNPN, [0039]) include a stack of alternating p-type and n-type material layers, and an individual one of the stacks is on the word line (W at N+ in Figure 6).  

Regarding claim 22, Figures 2-6 of Luan disclose that the computing device of claim 21, wherein the gate line (GL) is in a plane that is parallel to a plane of the word line (Figure 3).  

Regarding claim 23, Figures 2-6 of Luan disclose that the computing device of claim 20, wherein the back-end memory array is a cross- point memory array ([0005]).  

Regarding claim 24, Figures 2-6 of Luan disclose that the computing device of claim 20, wherein the plurality of gated thyristors includes a group IV or a group Ill-V material ([0039]), and the group IV or group Ill-V material is on the word line (W at N+, Figure 6).  

Regarding claim 25, Figures 2-6 of Luan in view of Laurin teach that the that the computing device of claim 20, wherein the die further includes computing logic ([0026] and [0101], Laurin).  

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Tang (US 20110215371 A1) in view of Slesazeck et al (US 20100110753 A1).

Regarding claim 1, Figures 2A-2B of Tang disclose an integrated circuit (IC) device, comprising: 
a word line (108, [0025]) extending in a first direction (left to right in the Figure); 
a gated thyristor (104/102, [0023]-[0024]) over the word line, wherein the gated thyristor includes a stack of alternating p-type and n-type material layers ([0022]), and the stack is over the word line (108); 
a gate line (106, [0022]) spaced apart from one of the material layers by a gate dielectric (124, [0024]); and 
a bit line (134, [0027]) extending in a second direction (left to right), wherein the stack (104/102) is between the word line (108) and the bit line (134).

Tang does not teach that the first direction is perpendicular to the second direction.

However, Slesazeck is a pertinent art which teaches a memory device formed with thyristors. Figures 3C of Slesazeck teaches a memory device wherein the word lines 392 and source line 396 are perpendicular to a direction of bit lines 394 ([0047]). Figure 6 of Slesazeck teaches that source line 696 may run parallel to the bit line 694 or parallel to the word lines 692 ([0079]), and similarly source lines 796 may run parallel or perpendicular to the bit lines 794a, 794b in Figure 7 which includes a thyristors memory ([0087]). 

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit (IC) device of Tang wherein the first direction is perpendicular to the second direction (bit lines extending perpendicular to the word lines) according to the teaching of Slesazeck, since it has been held that choosing from a finite number of identified, predictable solutions such as word lines and the bitlines extending parallel or perpendicular to each other, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).
Response to Arguments

Applicant's arguments filed on 06/02/2022 have been fully considered but they are not persuasive. 

Applicant’s main argument regarding claims 1 and 10 includes: Figures 2-6 of Luan do not teach that the gated thyristor is over the word line and the stack is over the word line and further wherein the stack is between the word line and the bit line.

In response, the Examiner respectfully disagrees and points out that that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989).  (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”); < In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). In this case, “over” is given to its  broadest reasonable interpretation by interpreting that the gated thyristor is over a sidewall of the word line W (tungsten,[0076]) of Luan. Further, the stack is between the word line W and bit line BL when considering that the device is between the anode and cathode which are connected to the word line and bit line respectively in the device.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813